              Case 2:18-cr-00077-TLN Document 43 Filed 05/18/20 Page 1 of 2



 1   THOMAS A. JOHNSON, SBN 119203
     KRISTY M. HORTON, SBN 271250
 2   Law Office of Thomas A. Johnson
     400 Capital Mall, Suite 2560
 3   Sacramento, CA 95814
     Telephone: (916) 442-4022
 4
 5                         IN THE UNITED STATES DISTRICT COURT
 6                      FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                    )   Case No. 2:18-cr-00077-TLN
               Plaintiff,                         )
 9                                                )   STIPULATION AND ORDER
           vs.                                    )   EXTENDING DATE TO REPLY
10                                                )
     ALEX GOLDMAN,                                )   Date: TBD
11            Defendant.                          )   Time: TBD
                                                  )   Judge: Troy L. Nunley
12                                                )
                                                  )
13
14                                         STIPULATION
15         The United States of America through its undersigned counsel, Michael D.
16   Anderson, Assistant United States Attorney, together with Thomas A. Johnson, counsel
17   for Alex Goldman, hereby stipulate the following:
18      1. The parties agree and stipulate, and request the Court find the following:
19         a. Defendant’s Reply will be filed by May 22, 2020.
20         b. Defendant is requesting an extension to file the reply in order to gather
21               additional documentation for the court to consider.
22         c. The Government does not object to the extension.
23
24   IT IS SO STIPULATED.
25
26   DATED: May 15, 2020                        By:    /s/ Thomas A. Johnson_____
                                                       THOMAS A. JOHNSON
27                                                     Attorney for Alex Goldman
28


                                                                                          1|P a g e
            Case 2:18-cr-00077-TLN Document 43 Filed 05/18/20 Page 2 of 2


     DATED: May 15, 2020                     McGREGOR W. SCOTT
 1                                           United States Attorney
 2                                     By: /s/ Michael D. Anderson  _______
                                            MICHAEL D. ANDERSON
 3                                          Assistant U.S. Attorney
 4
                                      ORDER
 5
          IT IS SO ORDERED.
 6
 7
     DATED: May 15, 2020
 8
 9
                                           Troy L. Nunley
10                                         United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                            2|P a g e
